

Exhibit 10.61


REVOLVING NOTE


Borrower's Name:
 
Diodes Incorporated
     
Borrower's Address:
 
3050 East Hillcrest Drive
Westlake Village, California 91362-3154
Office:
 
30361
Loan Number:
0080000000
 
Revolving Credit Commitment Termination Date:
 
August 29, 2008
Amount:
 
$20,000,000

 

Westlake Village, California 
$20,000,000
 August 29, 2005

 
FOR VALUE RECEIVED, on August 29, 2008 (the “Revolving Credit Commitment
Termination Date”), the undersigned ("Borrower") promises to pay to the order of
Union Bank of California, N.A., a national banking association ("Bank"), as
indicated below, the principal sum of Twenty Million Dollars ($20,000,000), or
so much thereof as is disbursed, together with interest on the balance of such
principal from time to time outstanding, at the per annum rate or rates and at
the times set forth below. This Revolving Note (this "Note") is the replacement
Revolving Note referred to in the Amended and Restated Credit Agreement (as such
term is defined hereinbelow) and is governed by the terms and conditions
thereof. Initially capitalized terms used herein which are not otherwise defined
shall have the meanings assigned to such terms in the Amended and Restated
Credit Agreement.


1. INTEREST PAYMENTS. Borrower shall pay interest on the outstanding principal
amount hereof on the first day of each month, commencing September 1, 2005.
Should interest not be paid when due, it shall become part of the principal and
bear interest as herein provided. All computations of interest under this Note
shall be made on the basis of a year of 360 days, for actual days elapsed.


(a) Base Interest Rate. At Borrower’s option, amounts outstanding hereunder in
minimum amounts of at least $100,000 shall bear interest at a rate, based on an
index selected by Borrower, equal to Bank's LIBOR Rate for the Interest Period
selected by Borrower plus one and fifteen one-hundredths percent (1.15%).


The Base Interest Rate may not be changed, altered or otherwise modified until
the expiration of the Interest Period selected by Borrower. The exercise of
interest rate options by Borrower shall be as recorded in Bank's records, which
records shall be prima facie evidence of the amount borrowed at the Base
Interest Rate and the interest rate; provided, however, that failure of Bank to
make any such notation in its records shall not discharge Borrower from its
obligations to repay in full with interest all amounts borrowed. In no event
shall any Interest Period extend beyond the Revolving Credit Commitment
Termination Date.


 
1

--------------------------------------------------------------------------------

 
 
To exercise this option, Borrower may, from time to time with respect to
principal outstanding on which a Base Interest Rate is not accruing, and on the
expiration of any Interest Period with respect to principal outstanding on which
a Base Interest Rate has been accruing, select an index offered by Bank for a
Base Interest Rate Loan and an Interest Period by telephoning an authorized
lending officer of Bank located at the banking office identified below prior to
10:00 a.m., Pacific time, on any Business Day and advising that officer of the
selected index, the Interest Period and the Origination Date selected (which
Origination Date, for a Base Interest Rate Loan based on the LIBOR Rate, shall
follow the date of such selection by no more than two (2) Business Days).


Bank will mail a written confirmation of the terms of the selection to Borrower
promptly after the selection is made. Failure to send such confirmation shall
not affect Bank's rights to collect interest at the rate selected. If, on the
date of the selection, the index selected is unavailable for any reason, the
selection shall be void. Bank reserves the right to fund the principal from any
source of funds notwithstanding any Base Interest Rate selected by Borrower.


(b) Variable Interest Rate. All principal outstanding hereunder which is not
bearing interest at a Base Interest Rate shall bear interest at a rate per annum
equal to the Reference Rate, which rate shall vary as and when the Reference
Rate changes.


If any interest rate defined in this Note ceases to be available from Bank for
any reason, then said interest rate shall be replaced by the rate then offered
by Bank, which, in the sole discretion of Bank, most closely approximates the
unavailable rate.


At any time prior to the Revolving Credit Commitment Termination Date, subject
to the provisions of paragraph 4 of this Note, Borrower may borrow, repay and
reborrow hereon so long as the total outstanding at any one time does not exceed
the principal amount of this Note. Borrower shall pay all amounts due under this
Note in lawful money of the United States at Bank's San Fernando Valley
Commercial Banking Office, or such other office as may be designated by Bank
from time to time.


2. LATE PAYMENTS. If any payment required by the terms of this Note shall remain
unpaid ten days after same is due, at the option of Bank, Borrower shall pay a
fee of $100 to Bank.


 
2

--------------------------------------------------------------------------------

 
 
3. INTEREST RATE FOLLOWING DEFAULT. In the event of default, at the option of
Bank, and, to the extent permitted by law, interest shall be payable on the
outstanding principal under this Note at a per annum rate equal to five percent
(5%) in excess of the interest rate specified in paragraph 1.b above, calculated
from the date of default until all amounts payable under this Note are paid in
full.


4. PREPAYMENT


(a) Amounts outstanding under this Note bearing interest at a rate based on the
Reference Rate may be prepaid in whole or in part at any time, without penalty
or premium. Borrower may prepay amounts outstanding under this Note bearing
interest at a Base Interest Rate in whole or in part provided Borrower has given
Bank not less than five (5) Business Days’ prior written notice of Borrower’s
intention to make such prepayment and pays to Bank the prepayment fee due as a
result. The prepayment fee shall also be paid, if Bank, for any other reason,
including acceleration or foreclosure, receives all or any portion of principal
bearing interest at a Base Interest Rate prior to its scheduled payment date.
The prepayment fee shall be an amount equal to the present value of the product
of: (i) the difference (but not less than zero) between (a) the Base Interest
Rate applicable to the principal amount which is being prepaid, and (b) the
return which Bank could obtain if it used the amount of such prepayment of
principal to purchase at bid price regularly quoted securities issued by the
United States having a maturity date most closely coinciding with the relevant
Base Rate Maturity Date and such securities were held by Bank until the relevant
Base Rate Maturity Date ("Yield Rate"); (ii) a fraction, the numerator of which
is the number of days in the period between the date of prepayment and the
relevant Base Rate Maturity Date and the denominator of which is 360; and (iii)
the amount of the principal so prepaid (except in the event that principal
payments are required and have been made as scheduled under the terms of the
Base Interest Rate Loan being prepaid, then an amount equal to the lesser of (A)
the amount prepaid or (B) 50% of the sum of (1) the amount prepaid and (2) the
amount of principal scheduled under the terms of the Base Interest Rate Loan
being prepaid to be outstanding at the relevant Base Rate Maturity Date).
Present value under this Note is determined by discounting the above product to
present value using the Yield Rate as the annual discount factor.


(b) In no event shall Bank be obligated to make any payment or refund to
Borrower, nor shall Borrower be entitled to any setoff or other claim against
Bank, should the return which Bank could obtain under this prepayment formula
exceed the interest that Bank would have received if no prepayment had occurred.
All prepayments shall include payment of accrued interest on the principal
amount so prepaid and shall be applied to payment of interest before application
to principal. A determination by Bank as to the prepayment fee amount, if any,
shall be conclusive.


 
3

--------------------------------------------------------------------------------

 
 
(c) Bank shall provide Borrower a statement of the amount payable on account of
prepayment. Borrower acknowledges that (i) Bank establishes a Base Interest Rate
upon the understanding that it apply to the Base Interest Rate Loan for the
entire Interest Period, and (ii) Bank would not lend to Borrower without
Borrower’s express agreement to pay Bank the prepayment fee described above.


Initial Here: _/s/ CW


5. DEFAULT AND ACCELERATION OF TIME FOR PAYMENT. Default shall mean the
occurrence of an Event of Default under and as defined in the Amended and
Restated Credit Agreement. Upon the occurrence of any such Event of Default,
Bank, in its discretion, may cease to advance funds hereunder and may declare
any and all obligations under this Note immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under subsection (d),
(e) or (f) of Section 8.1 of the Amended and Restated Credit Agreement, all
principal and interest hereunder shall automatically become immediately due and
payable.


6. ADDITIONAL AGREEMENTS OF BORROWER. If any amounts owing under this Note are
not paid when due, Borrower promises to pay all costs and expenses, including
reasonable attorneys' fees, incurred by Bank in the collection or enforcement of
this Note. Borrower and any endorsers of this Note, for the maximum period of
time and the full extent permitted by law, (a) waive diligence, presentment,
demand, notice of nonpayment, protest, notice of protest, and notice of every
kind; (b) waive the right to assert the defense of any statute of limitations to
any debt or obligation hereunder; and (c) consent to renewals and extensions of
time for the payment of any amounts due under this Note. If this Note is signed
by more than one party, the term "Borrower" includes each of the undersigned and
any successors in interest thereof; all of whose liability shall be joint and
several. The receipt of any check or other item of payment by Bank, at its
option, shall not be considered a payment on account until such check or other
item of payment is honored when presented for payment at the drawee Bank. Bank
may delay the credit of such payment based upon Bank's schedule of funds
availability, and interest under this Note shall accrue until the funds are
deemed collected. In any action brought under or arising out of this Note,
Borrower and any Obligor, including their successors and assigns, hereby consent
to the jurisdiction of any competent court within the State of California, as
provided in any alternative dispute resolution agreement executed between
Borrower and Bank, and consent to service of process by any means authorized by
said state’s law. The term "Bank" includes, without limitation, any holder of
this Note. This Note shall be construed in accordance with and governed by the
laws of the State of California. This Note hereby incorporates any alternative
dispute resolution agreement previously, concurrently or hereafter executed
between Borrower and Bank.


7. CHANGE IN CIRCUMSTANCES


(a) Inability to Determine Rates. If, on or before the first day of any Interest
Period for any Base Interest Rate Loan, Bank determines that the Base Interest
Rate for such Interest Period cannot be adequately and reasonably determined due
to the unavailability of funds in or other circumstances affecting the London
interbank market, or the certificate of deposit market, as the case may be,
which determination by Bank shall be conclusive and binding upon Borrower, Bank
shall immediately give notice thereof to Borrower. After the giving of any such
notice and until Bank shall otherwise notify Borrower that the circumstances
giving rise to such condition no longer exist, Borrower's right to request, and
Bank's obligation to offer, a Base Interest Rate Loan shall be suspended. Any
Base Interest Rate Loan outstanding at the commencement of any such suspension
which affects Base Interest Rate Loans of that type, shall be converted at the
end of the then current Interest Period for that loan to a Reference Rate Loan
unless such suspension has then ended.


 
4

--------------------------------------------------------------------------------

 
 
(b) Illegality. If, after the date of this Note, the adoption of any applicable
law, rule or regulation, or any change therein, or change in the interpretation
or administration thereof by any governmental authority, central bank,
comparable agency or other Person charged with the interpretation or
administration thereof, or compliance by Bank with any request or directive
(whether or not having the force of law) of any such authority (a "Change of
Law") shall make it unlawful or impossible for Bank to make or maintain a Base
Interest Rate Loan, Bank shall immediately notify Borrower of such Change of
Law. After Borrower's receipt of such notice, Borrower's right to select, and
Bank's obligation to offer, a Base Interest Rate Loan shall be terminated, and
the undersigned shall (i) at the end of the current Interest Period for any Base
Interest Rate Loan then outstanding, convert such loan to a Reference Rate Loan,
or (ii) immediately repay or convert any Base Interest Rate Loan then
outstanding if Bank shall notify Borrower that Bank may not lawfully continue to
fund and maintain such Base Interest Rate Loan.


(c) Increased Costs. If, after the date of this Note, any Change of Law:


(i) shall subject Bank to any tax, duty or other charge with respect to a Base
Interest Rate Loan or its obligation to make such Base Interest Rate Loan, or
shall change the basis of taxation of payments by Borrower to Bank on such Base
Interest Rate Loan or in respect to such Base Interest Rate Loan under this Note
(except for changes in the rate of taxation on the overall net income of Bank);
or


(ii) shall impose, modify or hold applicable any reserve, special deposit or
similar requirement against assets held by, deposits or other liabilities in or
for the account of, advances or loans by, or any other acquisition of funds by
Bank for any Base Interest Rate Loan (except for any reserve, special deposit or
other requirement included in the determination of the Base Rate); or


(iii) shall impose on Bank any other condition directly related to any Base
Interest Rate Loan; and the effect of any of the foregoing is to increase the
cost to Bank of making, renewing or maintaining a Base Interest Rate Loan beyond
any adjustment made by Bank in determining the applicable interest rate for any
such Base Interest Rate Loan, or to reduce the amount receivable by Bank
hereunder;


 
5

--------------------------------------------------------------------------------

 
 
then Borrower shall from time to time, upon demand by Bank, pay to Bank
additional amounts sufficient to reimburse Bank for such increased costs or
reduced amounts. A certificate as to the amount of such increased costs or
reduced amounts, submitted to the Borrower by Bank, shall, in the absence of
manifest error, be conclusive and binding on Borrower for all purposes.


(d) Capital Adequacy. If Bank shall determine that:


(i) any law, rule or regulation, any interpretation or application thereof by
any governmental authority, central bank, comparable agency or other Person
charged with the interpretation or administration thereof, any directive,
request, assessment guideline or other guideline issued by such authority, bank,
agency or Person (whether or not having the force of law) or any change in any
of the foregoing which is adopted, issued or becomes effective after the date
hereof affects the amount of capital required or expected to be maintained by
Bank or any Person controlling Bank (a "Capital Adequacy Requirement"); and


(ii) the amount of capital maintained by Bank or such Person which is
attributable to or based upon this Note or the amounts outstanding hereunder
must be increased as a result of such Capital Adequacy Requirement (taking into
account Bank's or such Person's policies with respect to capital adequacy),
Borrower shall pay to Bank or such Person, upon demand of Bank, such amounts as
Bank or such Person shall determine are necessary to compensate Bank or such
Person for the increased costs to Bank or such Person of such increased capital.
A certificate of Bank, setting forth in reasonable detail the computation of any
such increased costs, delivered by Bank to Borrower shall, in the absence of
manifest error, be conclusive and binding on Borrower for all purposes.


 
6

--------------------------------------------------------------------------------

 
 
8. DEFINITIONS. As used herein, the following terms shall have the meanings
respectively set forth below: "Amended and Restated Credit Agreement" means that
certain Amended and Restated Credit Agreement dated as of February 27, 2003, by
and between Borrower and Bank, as amended and as at any time and from time to
time further amended, supplemented, extended, restated or renewed. "Base
Interest Rate" means a rate of interest based on the LIBOR Rate. "Base Interest
Rate Loan" means amounts outstanding under this Note that bear interest at a
Base Interest Rate. "Base Rate Maturity Date" means the last day of the Interest
Period with respect to principal outstanding under a Base Interest Rate Loan.
"Business Day" means a day on which Bank is open for business for the funding of
corporate loans, and, with respect to the rate of interest based on the LIBOR
Rate, on which dealings in U.S. dollar deposits outside of the United States may
be carried on by Bank. "Interest Period" means with respect to funds bearing
interest at a rate based on the LIBOR Rate, any calendar period of one (1)
month, two (2) months, three (3) months, four (4) months, five (5) months, six
(6) months, nine (9) months or twelve (12) months. In determining an Interest
Period, a month means a period that starts on one Business Day in a month and
ends on and includes the day preceding the numerically corresponding day in the
next month. For any month in which there is no such numerically corresponding
day, then as to that month, such day shall be deemed to be the last calendar day
of such month. Any Interest Period which would otherwise end on a non-Business
Day shall end on the next succeeding Business Day unless that is the first day
of a month, in which event such Interest Period shall end on the next preceding
Business Day. "LIBOR Rate" means a per annum rate of interest (rounded upward,
if necessary, to the nearest 1/100 of 1%) at which dollar deposits, in
immediately available funds and in lawful money of the United States would be
offered to Bank, outside of the United States, for a term coinciding with the
Interest Period selected by Borrower and for an amount equal to the amount of
principal covered by Borrower's interest rate selection, plus Bank’s costs,
including the cost, if any, of reserve requirements. "Obligor" shall mean
Borrower and any guarantor, co-maker, endorser, or any Person other than
Borrower providing security for this Note under any security agreement, guaranty
or other agreement between Bank and such guarantor, co-maker, endorser or
Person, including their successors and assigns. "Origination Date" means the
first day of the Interest Period. "Reference Rate" means the rate announced by
Bank from time to time at its corporate headquarters as its Reference Rate. The
Reference Rate is an index rate determined by Bank from time to time as a means
of pricing certain extensions of credit and is neither directly tied to any
external rate of interest or index nor necessarily the lowest rate of interest
charged by Bank at any given time.




DIODES INCORPORATED


By: /s/ Carl Wertz
Carl Wertz
Chief Financial Officer


 
7

--------------------------------------------------------------------------------

 